DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the both side edges of the support member are secured to the rear face of the siding panel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2, 14, and 16, the phrase “e.g.” (for example) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the second side edge" in line 3, however two (2) second edges have been defined - one for the siding panel and the other for support member.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “both side edges of the support member are secured to the rear face of the siding panel”, however nowhere in the disclosure was this explained to show the support member would remain secured to the rear surface of the siding without buckling rendering the claim indefinite.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, 13, 15, 16, ad 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culpepper US20180202167.
Claim 1. Culpepper discloses a siding panel (200) comprising: a front face (202); a rear face (204) having a support member (100) completely secured thereto, the support member having adhesive (150) on a first face of the support member from a first side edge (107) of the support member to a second side edge (109) of the support member, such that the adhesive directly laminates the first side edge of the support member to the siding panel with no gap therebetween and the second side edge of the support member to the siding panel with no gap therebetween [0026:10-11]; a top edge including a nail hem (230); a bottom edge (212); a first side edge (206); and a second side edge (208), and wherein the support member ends (at 117) below the nail hem (Fig.6).

Claim 2 as best understood. Culpepper discloses the support member extends substantially from the first side edge of the siding panel to about 1/2 in. to about 21/4 in. away from the second side edge (216, Fig.6 = 1.25”).

Claims 3 and 16 as best understood. Culpepper discloses the support member is placed such that each of the first and second side edges of the support panel is positioned within about 1/2 inch to about 2 1/4 inches way from the respective side edge of the siding panel (216, Fig.6 = 1.25”).

Claim 4. Culpepper discloses the support member extends from about 1/4 in. to about 5 in. below the top edge of the siding panel [0008] to about 0 in. to 8 in. away from the bottom edge of the siding panel (Fig.6 - compare 261 i.e.1.25” to the lower end of support member 117 and the siding). Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. The origin of the drawing is immaterial.  For instance, drawings in a utility patent can anticipate or make obvious the claimed invention.  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (See MPEP 2125).

Claims 7 and 20. Culpepper discloses the support member comprises a foam, fiber, mesh, acrylic, polymer, polymer composite, metal, wood, rubber, mineral-filled material, composite material, or combinations thereof [0063].

Claim 10. Culpepper discloses the thickness of a largest section of the support member is in the range of about 1/8 in. to about 3/4 in (Fig.9).
Claims 13 and 15. Culpepper discloses a plurality of siding panels, for each siding panel; a siding panel (200) comprising: a front face (202); a rear face (204) a top edge including a nail hem (230); a bottom edge (212); a first side edge (206); and a second side edge (208), providing a support member (100) having a top edge, a bottom edge, a first side edge, a second side edge, a first face, and a second face; applying adhesive (150) on a first face of the support member from a first side edge (107) of the support member to a second side edge (109) of the support member, placing the support member on the rear face of the siding panel; and securing the first side edge and the second side edge of the support member to the adhesive; thus laminating the support member to the siding panel, for each siding panel determining whether the adhesive directly laminates the first edge of the support member to the siding panel with no gap therebetween and the second side edge of the support member to the siding panel with no gap therebetween; and including in the kit only siding panels for which the adhesive directly laminates the first edge of the support member to the siding panel with no gap therebetween and the second side edge of the support member to the siding panel with no gap therebetween [0026:10-11].





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 11, 12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Culpepper US20180202167.
Claims 5-6 and 18. Culpepper is silent on the adhesive being applied over both side edges of the support member. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to apply adhesive over both side sedges of the support member with the intention of creating a seal and a superior adhesion between the side edge of support and the siding panel, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 8. Culpepper is silent on the length of the support member in the range of about 2 in. to about 24 in. It would have been obvious to one having ordinary skill in the art before the filing date of the instant invention to provide the support member in the range of about 2 in to about 24inch for easier handling and transportation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Claim 11. Culpepper discloses the siding panel is constructed of vinyl, PVC, polymer, polypropylene, acrylic, Acrylonitrile Styrene Acrylate (ASA), fiberglass, aluminum, steel, any other plastic, or metal, or combinations thereof [0060].

Claim 12. Culpepper is silent on at least 10 siding panels of claim 1, wherein the kit does not include a siding panel for which the adhesive does not directly laminate the first edge of the support member to the siding panel with no gap therebetween and the second side edge of the support member to the siding panel with no gap therebetween [0026:10-11]. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide at least 10 siding panels wherein the adhesive does not directly laminate the first edge of the support member to the siding panel with no gap therebetween and the second side edge of the support member to the siding panel with no gap therebetween with the motivation of having the 10 siding panels used for the corners of the structure, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 14 as best understood. Culpepper discloses a plurality of siding panels, for each siding panel; a siding panel (200) comprising: a front face (202); a rear face (204) a top edge including a nail hem (230); a bottom edge (212); a first side edge (206); and a second side edge (208), providing a support member (100) having a top edge, a bottom edge, a first side edge, a second side edge, a first face, and a second face; applying adhesive (150) on a first face of the support member from a first side edge (107) of the support member to a second side edge (109) of the support member, 
	It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to manufacture at least 100 siding panels for a bigger structure and to provide at least 90% of the manufactured siding panels the adhesive directly laminates the first edge of the support member to the siding panel with no gap therebetween and the second side edge of the support member to the siding panel with no gap therebetween so that the remaining 10% can be used for the corners of the structure, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 17. Culpepper is silent on the support member is placed such that each of the first and second side edges of the support panel is positioned within about 1/2 inch to about 21/4 inches way from the respective side edge of the siding panel. It would have been obvious to one having ordinary skill in the art before the filing date of the instant invention to provide the first and second side edges of the support panel is positioned .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633